department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp tl-n-5531-99 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject economic_substance substance over form this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p pp sec_1 sec_2 sec_3 u4 sec_4 b i b c d e f date date date date date date date date date date date date date date date date date date date date date date date date date date date date date tax_year dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez dollar_figureaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee dollar_figureff dollar_figuregg dollar_figurehh dollar_figureii dollar_figurejj dollar_figurekk dollar_figurell dollar_figuremm dollar_figurenn dollar_figureoo dollar_figurepp dollar_figureqq dollar_figurerr dollar_figuress dollar_figurett dollar_figureuu dollar_figurevv dollar_figureww dollar_figurexx dollar_figureyy dollar_figurezz dollar_figureaaa dollar_figurebbb dollar_figureccc dollar_figureddd dollar_figureeee dollar_figurefff b c d e f g h i j k l m n p q issue whether the p consolidated_return group should be allowed deductions for losses allegedly suffered when mortgage certificates held by wholly-owned subsidiaries of p matured conclusion the p consolidated_return group should not be allowed deductions for losses allegedly suffered when mortgage certificates held by wholly-owned subsidiaries of p matured issue whether the transactions at issue constituted a pre-defined series of steps that reached a tax result lacking in economic_substance and not intended by congress conclusion the transactions at issue constituted a pre-defined series of steps that reached a tax result lacking in economic_substance and not intended by congress issue whether pp should be recognized for federal_income_tax purposes conclusion pp should not be recognized for federal_income_tax purposes alternatively pp should be recognized for federal_income_tax purposes but essentially treated as a conduit1 that pp used to buy back the p stock that p in form redeemed from pp additionally the service should consider making certain other arguments in this case facts p files a consolidated_return on a fiscal year-end basis each of sec_1 sec_2 and sec_3 are owned subsidiaries of p which file a consolidated_return with p pp is a delaware limited_partnership formed on date as a holding_company by four entities sec_1 sec_2 sec_3 and u4 pp is an accrual-basis taxpayer that elected to adopt a fiscal_year u4 is a delaware limited_liability_company formed on date u4 appears to be unrelated to p or the other consolidated_group members the stated purpose of pp was to acquire certain stock bonds notes debentures puts calls options warrants and other financial instruments and to manage protect and conserve the assets of the pp and to engage in any and all activities related or incidental thereto 1conduit in this context refers to a conduit in the court holding sense note that word conduit can also be used to refer to a any flow-through_entity this latter sense of the word conduit ie which would simply see pp as a flow- through entity is not the concept to which we are referring upon the formation of pp the partners made the following contributions to capital and received in exchange the following percentage interests in pp partner contribution interest interest sec_1 u4 sec_2 sec_3 dollar_figurea dollar_figurea dollar_figureb dollar_figureb general limited limited limited e e f f the conduct of the business and affairs of the partnership would be under the sole direction of the general_partner sec_1 initial capital contributions and profit and loss sharing were based on the percentage of ownership held by each partner profit and loss sharing was subject_to further restrictions as defined in the partnership_agreement under the terms of the partnership_agreement any limited_partner could have requested to withdraw entirely from the partnership at any time by giving written notice of such election to the general_partner and copies to all limited partners approval of such withdrawal was needed from the general_partner however if the request was made after date and was denied the partnership was automatically dissolved in addition on one or more occasions sec_2 had the option to purchase a portion of u4's ownership_interest for sec_2 and its affiliates to maintain an ownership_interest equal to g i sec_1 and pp executed an agreement on date pursuant to which i loaned dollar_figurec to pp the stated purpose of the loan was to enable the partnership to purchase stocks bonds notes and other_securities as specified in the partnership_agreement originally due_date the loan had a stated_interest rate of libor plus b the loan agreement further provided that if pp did not have sufficient funds to pay the investment return sec_1 was to loan the money to the partnership for payment of interest sec_1 was the guarantor of the investment principal the agreement further provided that the investment principal and any accrued and unpaid investment return could be repaid in cash or at the election of sec_1 in publicly traded common_stock of p or publicly traded debt of p held by pp certain events required the early retirement of the debt including failure by pp to make timely interest payments deliver required reports to i or meet certain restrictive covenants these covenants include limitations on the acquisition and guarantee of debt the incidence of liens and the distributions of capital to partners sec_1 was required to comply with certain restrictive covenants these covenants included the maintenance of certain asset coverage tests limitations on debt and liens and the segregation of its affairs from the pp failure to comply with these covenants could result in the mandatory retirement of the debt the partnership could elect to retire the debt at any time prior to date in this event a premium would be required to be paid_by pp to the extent pp failed or was otherwise unable to pay the debt principal or accrued interest when due sec_1 was required to advance funds to pp in an amount sufficient to permit pp to pay the principal or interest and cause pp to make such payment pp’s obligation to repay any such advances to sec_1 were subordinate to the repayment of the debt principal and any accrued but unpaid interest on the i debt the obligations of sec_1 to advance funds to pp were also subordinate to the unsecured claims of the general creditors of the general_partner a first amendment to the agreement dated date extended repayment of the principal on the i debt until date and provided certain assignments of interests a second amendment to the agreement dated date extended repayment of the principal until date decreased the interest rate changed the agreement regarding strict confidentiality and provided another assignment of interest a third amendment to the agreement dated date changed the definition of applicable libor rate p had announced a share purchase program the evidence indicates p purchased from b a tax plan in which b would purchase p common_stock in the open market as a step in a pre-arranged plan to create the losses at issue in this case on date pp selected b as its agent in connection with a program to purchase up to c shares of p common_stock in the open market between date and date b purportedly on behalf of pp purchased d shares of p common_stock for a cost of dollar_figured pp was required to pay a commission of dollar_figuree resulting in a total cost to pp of dollar_figuref the average cost per share was dollar_figureg p paid quarterly dividends on its common_stock which amounted to dividend income to pp of dollar_figureh for date pp paid interest to i of dollar_figurek during the fiscal_year the source of which appears to have been a combination of the dividend income and a loan from sec_1 on date in exchange for e of the d shares of p common_stock owned by pp p transferred cash of dollar_figuren warrants to acquire its own stock allegedly worth dollar_figureo and a newly- executed note in the amount of dollar_figurep due_date with a stated_interest rate of d -- i e 2it is unclear to us if this amount accurately reflects the fair_market_value of the warrants a total amount of dollar_figureq the e shares represented c of the p shares owned by pp the price per share was dollar_figurei the market price on date pp treated the receipt of cash and p debt in exchange for p stock as a dividend-equivalent redemption under sec_302 sec_301 and sec_316 on date pp and p had entered into a warrant agreement whereby p would issue to pp a warrant for the purchase of e shares of p common_stock pursuant to the warrant agreement pp had the right to exercise the warrant at its election during the five-year period ending on date upon exercise of the warrant pp was required to pay dollar_figurej per share of p common_stock purchased the warrant agreement does not appear to provide for any contingencies on or obstacles to the exercise of the warrant the taxpayer stated that on date pp exercised all its warrants for cash the exercise price was dollar_figurel the closing price on date was dollar_figurem after the exercise pp held f shares of p common_stock on its partnership return for the year ending date pp reported dividend income in the amount of dollar_figurer of this amount dollar_figures was considered regular dividends and dollar_figuret was considered the amount in exchange for stock pp allocated to each partner its distributive_share of the dividend income and sec_1 sec_2 and sec_3 reported dividend income of dollar_figureu and also a dividends-received_deduction of dollar_figureu on the consolidated_return filed by p for the year ending date on date using most of the cash proceeds from the redemption pp purchased dollar_figurev of mortgage participation certificates guaranteed offered by freddie_mac allegedly as an investment the certificates bore various interest rates from h to i and had monthly maturity dates from date through date freddie_mac guaranteed the payment of both the principal and interest on the mortgage certificates from date through date pp received total payments of dollar_figurew interest of dollar_figurex and principal of dollar_figurey from its inception to the end of the period under audit the partnership operations were essentially receiving dividends on the p common_stock receiving interest on the p corporation note paying interest on the i note and holding the p stock and warrants sec_1 also made some short-term loans to pp and p made a one-time payment -9- of dollar_figurez on the p note this dollar_figurez amount of cash was the exact amount of cash that pp then used to retire the partnership interests of sec_2 and sec_3 on date sec_2 and sec_4 a wholly owned subsidiary of p executed a purchase option assignment on date pursuant to the purchase option sec_4 purchased j of u4's interest in pp for dollar_figuredd also on date a pp redeemed k percent of u4's interest for dollar_figureee b pp distributed cash of dollar_figureff and mortgage certificates in a principal_amount of dollar_figuregg in liquidation of sec_3's partnership_interest and c pp distributed cash of dollar_figurehh and mortgage certificates with a principal_amount of dollar_figureii in liquidation of sec_2's partnership_interest the amounts of these distributions were equal to the partners’ respective capital_account balances additionally on date pp distributed cash of dollar_figurejj and mortgage certificates with a principal_amount of dollar_figurekk to u4 in liquidation of u4's remaining partnership_interest the amount of the distribution was also equal to its capital_account subsequent to the above redemptions pp was held l by sec_4 as a limited_partner and m by sec_1 as a general_partner sec_2 and sec_3 held the mortgage certificates until the securities matured during p’s fiscal_year ended date upon maturity the sec_2 and sec_3 reported ordinary losses in the amounts of dollar_figurebb and dollar_figurecc respectively on the consolidated_return the taxpayer submitted the following information regarding the tax treatment to sec_2 and sec_3 on the maturing of the mortgage certificates p’s redemption of pp’s p stock generated dividend income to pp that passed through to the partners and was reported by them under sec_702 the dividend income was arguably offset by a dividends-received_deduction on the consolidated_return the partners' basis in their partnership_interest was increased by the amount of the dividend income reported by the partnership sec_705 when the two subsidiary partners received liquidating distributions no gain_or_loss was reportable sec_731 the partners' bases in the mortgage certificates equaled their bases in their partnership interests sec_732 when the mortgages were paid off ordinary losses were claimed because the mortgages were natural persons obligations under sec_1271 5the partnership_agreement stated in part that sec_2 or sec_4 as assignee may purchase a portion of u4's interest to ensure that the aggregate interest of the subsidiary and its affiliates in the capital and profits of the partnership was equal to g discussion and legal analysis at issue are losses of dollar_figureaa that two of p's wholly-owned subsidiaries allegedly suffered in the tax_year when certain mortgage certificates matured a summary of the steps the taxpayer took in an attempt to obtain these uneconomic losses is as follows p through its subsidiaries formed the partnership pp which p controlled and directed and in which p’s wholly-owned subsidiaries owned g of the partnership interests pp acquired p common_stock on the open market p redeemed c of that p stock from pp using cash a note and warrants as consideration in the transaction pp received an equal number of p warrants for the p stock given up and alleged a dividend-equivalent redemption pp reported the cash and the note as dividend income to the partnership and the partners stepped-up their bases in their partnership interests by the amount of the dividend income on the consolidated_return the group offset the dividend income with a dividends- received deduction the partnership used most of the cash to buy mortgage certificates shortly thereafter pp distributed most of the mortgage certificates to p’s two wholly-owned subsidiaries that held p of the pp partnership interests in liquidation of their partnership interests the partners’ bases in the mortgage certificates reflected their stepped-up bases in the partnership interests the subsidiaries then allegedly suffered significant ordinary losses as the certificates matured we believe the losses at issue should not be allowed for tax purposes none of the consolidated_group members suffered the losses the transactions lacked economic_substance apart from their tax consequences the transactions were merely prearranged steps in a contrived tax-motivated plan carried out in an attempt to generate approximately dollar_figureaa of uneconomic tax losses for the p group see acm partnership v commissioner t c memo aff’d in part and rev’d in part 157_f3d_231 3d cir saba partnership brunswick corporation tax_matters_partner v commissioner t c memo date winn-dixie stores inc et al v commissioner t c no date compaq computer corporation and subsidiaries v commissioner t c no date to be respected a transaction must have economic_substance the economic_substance_doctrine is applicable where a taxpayer seeks to claim tax benefits not intended by congress by means of transactions not economically meaningful apart from tax consequences 31_f3d_117 3d cir 861_f2d_494 7th cir aff’g 87_tc_1087 364_f2d_734 2d cir aff’g 44_tc_284 31_tc_33 aff’d 270_f2d_294 3d cir acm partnership v commissioner t c memo aff’d in part and rev’d in part 157_f3d_231 3d cir whether a transaction has economic_substance is a factual determination 338_us_451 this determination turns on whether the transaction is rationally related to a useful nontax purpose that is plausible in light of the taxpayer’s conduct and useful in light of the taxpayer’s economic situation and intentions the utility of the stated purpose and the rationality of the means chosen to effectuate it must be evaluated in accordance with commercial practices in the relevant industry 89_tc_986 acm partnership supra in determining whether to respect transactions for tax purposes the courts look at both the objective economic_substance of the transactions as well as the subjective business motivations for the transactions 157_f3d_231 3d cir 968_f2d_1229 d c cir 909_f2d_1360 9th cir 81_tc_184 aff’d in part and rev’d in part 752_f2d_89 4th cir when parties who are not dealing with each other at arms-length enter into a transaction that gives them tremendous tax savings the internal_revenue_service is entitled to be suspicious of the genuineness of the transaction transactions among related parties require close scrutiny to ensure that the transactions have substance and reality 710_f2d_1302 7th cir aff’g 42_tcm_1467 840_f2d_478 7th cir when one looks at the series of steps followed by p as detailed in the tax plan designed by b it becomes evident the true purpose for the transactions was a reduction of p's income taxes through the creation and deduction of uneconomic losses p engaged in a series of steps that allowed it to effectively purchase its common_stock and obtain an ordinary_loss deduction for most of the costs expended in making the purchase of that stock in the disguise of consolidated_return group members losses suffered from the disposal of property received on liquidation of partnership interests the facts evidence the limited_partnership was used as a paper vehicle to facilitate a tax_avoidance scheme the taxpayer characterizes the partnership structure as a mips-like entity however the transaction does not involve mips or any similar security the purported transactions lack business and economic reality exposing the transactions as merely steps in a cleverly devised tax-avoidance scheme engineered by p which dominated the entities involved in -12- that scheme cf 710_f2d_1302 asa investerings partnership 76_tcm_325 the transactions did not have economic_substance and the results were not what congress had in mind under the code provisions at issue including the allowance of losses under sec_165 see 293_us_465 364_f2d_734 2d cir courts should apply the economic_substance_doctrine in cases such as these where taxpayers structure transactions to try to take advantage of apparent loopholes under the tax code 861_f2d_494 7th cir 115_f3d_506 7th cir affg 105_tc_341 section sec_165 states that a taxpayer may deduct any loss sustained during the taxable_year for which the taxpayer is not indemnified by insurance or otherwise only a bona_fide loss is an allowed tax deduction and an actual loss is required the term loss is not defined in the internal_revenue_code but it is essentially parting with value of an asset see 100_f2d_735 6th cir the loss must be a bona_fide loss representing a real change_of position in a true economic sense substance rather than form governs in determining a deductible loss sec_1 b a deduction for a loss must be based on an actual economic loss see eg 840_f2d_478 7th cir in the instant case p wholly owned the partners which held g of the pp partnership interests the partnership was simply a tax device in p’s tax motivated plan to redeem p stock the artificial losses generated through the transactions should not be allowed since the transactions lacked economic_substance the lack of economic_substance is particularly evident in light of the subsidiaries loss of dollar_figureqq as a result of the transactions specifically on date p redeemed c of the p stock held by pp for a price that was approximately dollar_figurerr less than the price at which the group had purchased that stock less than just a year earlier the incoming request for advice indicates pp sold the stock at almost the lowest price the stock had traded during the years at issue according to the examining team the price of the p common_stock on the open market had been significantly higher prior to p’s redemption from pp of the p common_stock also on date the partnership interests of the two of p’s wholly-owned subsidiaries that owned p of the partnership -- ie sec_2 and sec_3 -- were liquidated and 7the incoming request for advice says that the p common_stock had a fair_market_value of dollar_figureuu per share on date and cites to standard and poor's daily stock price record nyse however this appears incorrect since this source indicates the stock was trading at a high of dollar_figurevv and a low of dollar_figureww - and closed at xx -- on date this source further indicates the stock closed at dollar_figureyy on date but also indicates the stock’s week moving average which was the average of thursday’s close for the preceding weeks was dollar_figurezz these subsidiary partners received only dollar_figuress in liquidation of their interests this dollar_figuress amount was approximately dollar_figureqq less than the dollar_figurett they had contributed to the partnership just one and one-half years earlier in comparison to p's tax planning concerns the amounts pp got in the redemption of the p stock and the amount the subsidiaries derived in their investments in the partnership were irrelevant although the unrelated partner ended up obtaining a return on the amounts it advanced to pp sec_2 and sec_3 lost roughly q of the amounts they invested in pp the service can reasonably conclude the redemption and liquidation dates were chosen by p for its own tax planning requirements and not by pp and the subsidiaries for their investment purposes pp’s acquisition of p stock p’s redemption of that p stock and pp’s liquidation of the partnership interests of sec_2 and sec_3 were wired and meaningless steps directed by p which dominated the entities involved when viewed as a whole the transactions were undertaken to create artificial basis to generate large uneconomic losses p in substance was the party that redeemed from the public the p stock that pp in form acquired p was controlling and directing the steps of the purchase of its shares through the partnership pursuant to the plan to buy back its stock arguably using the partnership essentially as a conduit to acquire the stock for it p also controlled and directed the liquidation of its subsidiaries’ partnership interests irrespective of the loss in value to pp and the subsidiaries courts will respect transactions imbued with economic_substance saba partnership brunswick corporation tax_matters_partner v commissioner t c memo date however the transactions in the instant case were not imbued with economic_substance the transactions did not result in meaningful changes in economic position neither pp nor the subsidiaries suffered losses on the mortgage pools the pools were purchased for dollar_figurev and were paid off at dollar_figurev and even earned dollar_figurepp of interest_income rather the losses at issue resulted from the artificially high basis in the mortgage certificates that sec_2 and sec_3 obtained through the contrived series of transactions preceding the purchase of the mortgage certificates in regard to a similarly uneconomic loss in the acm partnership case the tax_court stated we do not suggest that a taxpayer refrain from using the tax laws to the taxpayer’s advantage in this case however the taxpayer desired to take advantage of a loss that was not economically inherent in the object of the sale but which the taxpayer created artificially through the manipulation and abuse of the tax laws a taxpayer is not entitled to recognize a phantom loss from a transaction that lacks economic_substance acm partnership v commissioner t c memo 73_tcm_2189 aff’d in part and rev’d in part 157_f3d_231 3d cir apart from tax consequences the related_party transactions did not meaningfully alter the economic positions of the related parties the economic consequences of the transactions were minimal in comparison to the significant tax losses the transactions generated and this indicates the taxpayer entered into the transactions for tax- avoidance purposes see 364_f2d_734 2d cir acm partnership 765_f2d_643 7th cir affg 80_tc_955 namely as a result of the transactions the p group pp and the p subsidiaries earned dollar_figurepp of interest_income on the mortgage pools the principal and interest on which were guaranteed by freddie_mac moreover it is reasonable for parties to invest idle cash to make some profit and this should not drive the determination of whether the transactions meaningfully altered the taxpayer’s position the p group the p subsidiaries reported ordinary losses of dollar_figureaa which were paper losses with no economic_substance also note that the interest_income reported is less than n of the paper loss the p group additionally paid fees to b to acquire the stock the p group also may have paid fees or have been required to pay additional fees based on a contingency fee arrangement to b for the tax plan purchased from b in compaq computer corporation and subsidiaries v commissioner t c no date the court distinguished minimizing taxes in a business transaction involving a real economic loss from entering into a prearranged loss_transaction designed solely for the reduction of taxes on unrelated income the court viewed 90_tc_171 aff’d without published opinion 886_f2d_1318 7th cir in the first category and acm partnership and 364_f2d_734 2d cir in the latter category the instant case is in the latter category moreover the taxpayer indicates the fact that pp could repay the i note with p stock rather than cash allowed the economic_interest of such lender to be characterized not as a debt_instrument in the issuer but rather as a ‘minority interest’ in the issuer for book purposes note that the taxpayer incorrectly states that the i debt could be paid back with either p stock or affiliate stock but the i note appears to only provide for the payment of the i note using p stock and not subsidiary stock yet pp’s payment of the i note with p stock would have been inconsistent with the taxpayer’s purported business_purpose to buy back the p stock from the public and thus not have the p stock outstanding in the hands of i which would then be a public shareholder furthermore although p’s accountants might have treated a possible repayment of the i debt with p stock as if the stock had actually been issued to repay -16- the i debt11 and even though the repayment of the note with p stock presumably would not have occurred in light of p’s business_purpose sec_12 it seems inappropriate for p’s financial_accounting rules to drive or dictate unwarranted tax losses derived from transactions without economic_substance to summarize the economic_substance argument we believe the uneconomic tax losses in this case arose from certain wired and contrived tax-motivated transactions apart from tax consequences these tax-motivated transactions did not meaningfully alter the taxpayer’s economic position the artificial losses generated by means of these transactions are unwarranted in light of the statutory provisions at issue and reach a tax result not intended by congress the losses should be disallowed disregard the partnership we believe the service should also argue that the partnership should not be respected a partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on sec_761 a a partnership exists for federal_income_tax purposes if the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise sec_761 a 337_us_733 asa investerings partnership v commissioner tcmemo_1998_305 to be considered partners the parties must really and truly intend to join together for the purpose of carrying on business and sharing in the profits or losses or both 327_us_280 courts examine objective factors in ascertaining the parties' true intent culbertson u s pincite 42_tc_1067 an arrangement intended and structured solely for tax benefits between parties with no common business interests and who would not share profits and losses is not a bona_fide partnership culbertson 337_us_733 see 873_f2d_879 5th cir aff'g tcmemo_1988_72 various alternative arguments additionally we believe the service should advance the following alternative arguments a the partnership_anti-abuse_rules apply b sec_1059 applies irrespective of whether the partnership is disregarded or respected c the allocation of dividend income in p’s redemption of pp’s p stock does not have substantial economic_effect under sec_704 and d various formulations of the substance- over-form doctrine apply at least two of which are discussed in this memorandum application of partnership anti-abuse rule the partnership anti-abuse rule requires that the use of a partnership be consistent with the intent of subchapter_k sec_1_701-2 sets forth the following implicit requirements of subchapter_k there must be a substantial business_purpose the form of the transaction must be respected under substance over form principles and there must be a proper reflection of income if the results of a transaction are inconsistent with the intent of subchapter_k and a principal purpose of the transaction is the reduction of tax_liability the commissioner has authority to undertake a variety of actions to achieve tax results that are consistent with the intent of subchapter_k in particular under sec_1 b the commissioner can determine that the claimed tax treatment should otherwise be adjusted or modified the loss claimed by sec_2 and sec_3 is generated by the technical application of the partnership rules the corporate partners are permitted to increase their respective bases in the partnership by the amount of dividend income when the dividend income is then passed through to the partners those partners as members of a consolidated_group are able to ignore it the corporate partners then receive liquidating distributions of assets to which the increased outside_basis is attached in essence this transaction is a utilization of the partnership rules to magnify a slight economic loss into a substantial tax loss under sec_1_701-2 the commissioner has authority to determine that the claimed tax treatment should otherwise be adjusted or modified therefore under the present facts the commissioner has authority to modify the claimed tax treatment to more clearly reflect the economic_substance of the transaction partnership disregarded -- sec_1059 applies under an argument the partnership is disregarded sec_1 and the other two of p’s subsidiaries that were partners in pp may be treated as having purchased the p stock as discussed in more detail below sec_1 rather than pp is considered the true debtor on the i debt for tax purposes under this view sec_1 advanced amounts of the i debt proceeds to sec_2 and sec_3 sec_1 sec_2 and sec_3 purchased the p stock p had dividend income when p redeemed from the p subsidiaries sec_1 sec_2 and sec_3 c of the p stock the dividend income was arguably offset by a dividends-received_deduction on the consolidated_return the subsidiaries also bought mortgage pools however because the partnership is disregarded the subsidiaries would not have an artificially high basis in those pools additionally the basis of the redeemed shares would shift to increase the basis the subsidiaries had in the remaining shares of p stock held by the subsidiaries see sec_1_302-2 however sec_1059 should also apply to reduce at the time of any later sale or disposition the basis the subsidiaries had in the retained p stock the basis would be reduced by the nontaxed dividend amount received in the redemption this is the case notwithstanding the perceived statutory conflict regarding the application of sub sec_1059 relating to non pro-rata distributions as opposed to sec_1059 relating to the qualifying dividends exception briefly certain legislative_history of sec_1059 indicates that sec_1059 can apply to affiliated members that file a consolidated_return sec_1059 can apply to require a basis_reduction even though the consolidated_return_regulations require no basis_reduction as in the instant case if the results produced under the consolidated_return_regulations are inconsistent with the purposes and principles of sec_1059 as no basis_reduction would be in the instant case for example s report no 100th cong 2d sess states however to the extent results produced under the consolidated_return_regulations are inconsistent with the purposes and principles of the extraordinary_dividend provision it is intended that a basis_reduction may be required under this provision notwithstanding the fact that no reduction is mandated under the consolidated_return_regulations additionally the perceived statutory conflict regarding the application of sub sec_1059 as opposed to sec_1059 to non pro_rata redemptions was addressed in interpretative regulations effective after the date of the transaction at issue in the instant case sec_1 e - t d provides among other things that the exception for qualifying dividends did not apply to redemptions that were not pro_rata as to all shareholders additionally the preamble 13the tax_reform_act_of_1986 added sec_1059 e b which provides that except as otherwise provided in regulations any amount taxed as a dividend on a redemption of stock not pro_rata as to all shareholders is an extraordinary_dividend without regard to the 2-year holding_period sec_1059 e stated except as provided in regulations the term extraordinary_dividend shall not include any qualifying_dividend within the meaning of sec_243 b this exception can be read to apply to non pro-rata distributions that are extraordinary dividends to these regulations when proposed state that the irs and treasury_department believe that applying sec_1059 is inconsistent with the purpose of sec_1059 and may create inappropriate consequences such as basis shifting that eliminates gain or creates an artificial loss the preamble states these regulations clarify that sec_1059 applies to a distribution treated as an extraordinary_dividend under sec_1059 see 1996_2_cb_436 partnership not disregarded -- sec_1059 applies under a view the partnership is not disregarded pp is properly treated as an aggregate of its partners for purposes of applying sec_1059 subchapter_k of the code is a blend of the aggregate and entity treatment for partners and partnerships moreover for purposes of interpreting provisions of the code not contained in subchapter_k a partnership also may be treated either as an aggregate of its partners or as an entity distinct from its partners compare 79_tc_424 treating a partnership as an aggregate for sec_267 purposes with 72_tc_521 aff’d 633_f2d_512 7th cir treating a partnership as an entity for sec_162 purposes the treatment of partnerships in each context must be determined on the basis of countervailing factors applicable to such context see h_r conf_rep no 83d cong 2d sess see also revrul_89_85 1989_2_cb_218 rev_rul 1990_2_cb_186 in the present context given the purpose and intent of sec_1059 it is appropriate to treat the partnership as an aggregate of its corporate partners similar to the principles set forth in example of sec_1_701-2 the aggregate concept applies in applying sec_1059 to the transaction as a result each partner of pp is treated as owning its own share of the p stock held by pp consequently the partners must make appropriate adjustments to the basis in their respective interests under sec_705 and pp must also make appropriate adjustment to the basis of the p stock thus although example of sec_1_701-2 is not effective for the transaction at issue in the instant case the same principles and results as set forth in that regulation apply to the transaction at issue in the instant case application of sec_704 special_allocation rules in general each partner’s distributive_share of partnership items is determined by the partnership_agreement sec_704 this provision provides a great deal of flexibility to taxpayers who do business in the form of a partnership partners have great latitude in determining themselves by their partnership_agreement what their distributive shares will be 80_tc_843 however the partners’ ability to make special allocations of partnership items is not unrestricted the allocation of partnership interests must have substantial economic_effect sec_704 if the allocation under the partnership_agreement does not have substantial economic_effect the distributive_share will be determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances sec_704 thus in the absence of substantial economic_effect the commissioner can reallocate partnership items in accordance with the partners’ interests in the partnership as determined under sec_1_704-1 arguably the allocation of the dividend income from the redemption of the p stock in such a way as to allow for the creation of an artificial loss does not have substantial economic_effect substance-over-form various judicial doctrines have been developed by the courts to combat tax_avoidance these doctrines include the doctrine_of substance over form the business_purpose doctrine the sham_transaction doctrine and the step_transaction_doctrine it is often difficult to separate these doctrines in analyzing the tax consequences of a transaction the courts look at the substance of the transaction and not the form 293_us_465 in one of the earliest articulations of the substance_over_form_doctrine the supreme court stated that t he incidence of taxation depends upon the substance of a transaction to permit the true nature of a transaction to be disguised by mere formalisms which exist solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress 324_us_331 the step-transaction doctrine is one formulation of the substance-over-form doctrine courts have applied three tests to determine whether to apply the step-transaction doctrine two of these tests are the mutual_interdependence_test and the end result test under the end result test a series of formally separate transactions will be stepped together if they appear to be really prearranged parts of a single transaction intended from the outset to reach the ultimate result penrod v commissioner t c 630_f2d_1169 7th cir the courts determine whether at the time of the first step the taxpayer intended to take the subsequent steps to reach a certain end result king enterprises inc v united state sec_418 f 2d ct_cl under the mutual_interdependence_test the courts determine whether the steps are so interdependent that the legal relations created by one transaction would have been fruitless without the completion of the series 688_f2d_520 7th cir these formulations of the step-transaction doctrine should not be viewed as creating fixed requirements for the application of the doctrine in every situation the step- transaction doctrine must be considered in the light of the purposes at issue 60_tc_218 aff’d without published opinion 491_f2d_749 3d cir the step_transaction_doctrine even when worded consistently and applied to identical facts may result in integration in one case and separateness in another case simply because the legal question to be answered has changed in applying a substance-over-form analysis sec_1 is viewed as the debtor of the debt for tax purposes irrespective of whether the partnership is respected this is the case even if p’s accountants considered pp as the debtor on the i note for financial statement purposes sec_1 necessarily guaranteed this debt and i looked to sec_1 for repayment the i note agreement provided that if pp did not have sufficient funds to pay amounts sec_1 was to advance money to pp to pay the amounts the agreement also placed restrictions on the assets and debt of sec_1 and sec_1 was required to make quarterly statements to i attesting to the fact that it had not impaired its assets additionally sec_1 actually advanced amounts to the partnership to pay amounts on the i note consistent with the economics sec_1 should be treated as the true debtor cf plantation patterns inc v commissioner 462_f2d_715 5th cir cert_denied 409_us_1076 additionally pp’s purported acquisition of the p stock from the public and p’s redemption of that stock should be integrated as they were meaningless indirect steps entered into pursuant to a plan to achieve a single end result -- ie p’s acquisition of the stock from the public a given result at the end of a straight path is not made a different result because reached by following a devious path see 302_us_609 88_tc_906 aff’d 855_f2d_435 7th cir the preliminary purchase of the p stock by sec_2 and sec_3 followed by the redemption of that stock by p were meaningless pre-ordained steps incident to the transfer to p of the p stock all along intended to come into p’s handsdollar_figure these steps were necessary however to set up the large artificial tax losses at issue the steps should be ignored rather p should be treated as if it had directly bought back from the public using funds advanced by sec_1 as the true debtor the p shares that p redeemed from ppdollar_figure 15we understand the taxpayer may be citing esmark in support of its transactions we believe esmark is distinguishable from the instant case in various respects even aside from the transactions’ lack of economic_substance including the fact that the instant case includes g related parties -22- under an argument that the partnership should be disregarded the service could either argue that p directly redeemed from the public for dollar_figurefff the p stock that p in form redeemed from pp ie in other words the c of the stock that pp in form purchased from the public and sec_1 directly acquired from the public the remaining j of the p stock at issue under this approach pp’s liquidation of the partnership interests of sec_2 and sec_3 is also integrated with p’s redemption of pp’s p stock and p’s redemption of pp’s p stock alternatively the service could argue that p directly redeemed from the public for dollar_figurefff the p stock that p in form redeemed from pp and sec_1 sec_2 and sec_3 directly acquired from the public the remaining j of the p stock at issuedollar_figure for example under an argument that p and sec_1 purchased the p stock sec_1 advanced most of the amounts it obtained as the true debtor on the i debt to p and p transferred to sec_1 a note to pay back to sec_1 dollar_figurep warrants worth dollar_figureo and cash of dollar_figuren the difference between the amounts p paid to sec_1 and the dollar_figurep note amount is a capital_contribution p made to sec_1 note that other_amounts also have to be adjusted to determine the total capital_contribution amount that p transferred to sec_1 for example p is also treated as transferring to sec_1 an amount equal to c of the dollar_figures regular dividends that p paid in form to pp for the pp year ended date since p directly redeemed this stockdollar_figure for example assume the only amounts at issue in making the determination were the dollar_figurec debt amount the dollar_figureaaa which represents the j of the p stock that sec_1 could be treated as having purchased and retained the dollar_figurebbb that u4 in form contributed to pp under an assumption that u4 is treated as a lender and the dollar_figurebbb that u4 in form contributed to pp is treated as a loan that u4 made to sec_1 and the approximately dollar_figureccc million regular dividends that p paid in form to pp for the pp year ended date for c of the p stock that p is treated as directly redeeming assuming only these amounts were at issue sec_1 could be treated as having advanced to p the dollar_figurec debt amount less the dollar_figureaaa plus the dollar_figurebbb amount from u4 less the approximately dollar_figureccc regular dividends that p paid in form to pp thus sec_1 could be treated as having advanced dollar_figureddd to p in return for p’s note to repay sec_1 dollar_figurec and dollar_figureeee of warrants additionally p could be treated as having made a capital_contribution for the remainder of the warrants and the cash to p however this analysis is for illustrative purposes only and is not intended to adjust for each and every of the relevant amounts necessary to determine the p using the funds advanced from sec_1 is treated as directly acquiring from the public for dollar_figurefff the p stock that p in form redeemed from pp ie in other words the c of the stock that pp in form purchased from the public sec_2 and sec_3 are treated as having made distributions ie dividend distributions assuming sec_2 and sec_3 had sufficient earnings_and_profits of dollar_figureqq ie the dollar_figureqq is the difference between the amounts they in form received from pp and the amounts they in form contributed to pp additionally sec_2 and sec_3 are treated as having bought an amount of mortgage certificates equal to the amount each received in form from pp in the liquidation of their partnership interests alternatively under a view that the partnership is not disregarded the service could argue that p used pp as a conduit to redeem from the public for dollar_figurefff the p stock that p in form redeemed from pp cf 324_us_331 this approach is similar to the approach under the alternatives to disregard the partnership except that pp - rather than sec_1 or sec_1 sec_2 and sec_3 -- may be viewed as having directly acquired from the public the remaining j of the p stock at issue ie the p stock that pp in form retained after p’s redemption of the c of the stock it had in form acquired sec_1 as the true debtor advanced amounts for pp to acquire only this j portion of the p stock p also made a capital_contribution of amounts to either sec_1 which in turn made a capital_contribution of the amounts to pp or p made a capital_contribution of amounts to sec_1 sec_2 and sec_3 which in turn made a capital_contribution of amounts to pp case development litigation hazards and other concerns as you are aware this case had an extremely short turn-around time period and due to time constraints this limited our ability to fully analyze and develop the arguments in this case we also had insufficient facts to fully develop as well as to fully assess the various arguments set forth in this memorandum however we wanted to advise you of the various arguments we believe the service should consider making in this case upon subsequent case development the service may reconsider what arguments should be made exact amount of the capital_contribution p made to sec_1 or any other appropriate adjustments we note that for the economic_substance_doctrine to apply transactions should not have economically meaningfully consequences exposure exists in arguing the economic_substance_doctrine in the instant case because sec_2 and sec_3 lost amounts of approximately dollar_figureqq in the transactions nonetheless in light of the arrangement these dollar_figureqq amounts should not be viewed as economically meaningful for example in the instant case these dollar_figureqq losses might arguably be viewed as distributions that sec_2 and sec_3 made to p moreover note that the pp subsidiary partners which purportedly suffered the dollar_figureqq losses in the process of setting up the over dollar_figurell uneconomic losses from the mortgage certificates were the same entities that also suffered the over dollar_figurell uneconomic losses as already indicated the lack of certain factual development impairs our ability to analyze the transactions and arguments application of partnership anti-abuse rule an issue does exist as to the effective date of the partnership anti-abuse rule sec_1_701-2 specifies that paragraphs a b c and d are effective for all transactions involving a partnership that occur on or after date paragraphs e and f are effective for all transactions involving a partnership that occur on or after date in the present case the partnership was formed on date the redemption dividend occurred on date14 the liquidating distributions occurred on date therefore the formation and dividend redemption occurred before the effective date of the anti-abuse rule however the liquidating_distribution which caused the corporate partners to acquire the investment_assets with the artificially inflated basis occurred after the effective date of the anti-abuse rule therefore the transaction that gave rise to the inappropriate loss the liquidating_distribution occurred after the effective date of the anti-abuse rule and should be subject_to it no partnership was formed three subsidiaries of p as well as u4 an unrelated limited_liability_company joined together in the formation of pp to the extent u4 functioned in the capacity of an agent for i an argument could be made that u4 did not join with the subsidiaries of p in the present conduct_of_a_trade_or_business to the extent it can be shown that u4 was an agent for i a determination must be made as to whether i intended to join with the subsidiaries of p in the present conduct of an enterprise disregarding the partnership -- sec_1059 litigation hazards exist in making this argument mainly due to the perceived statutory conflict regarding the application of sub sec_1059 relating to non pro-rata 19the tax_reform_act_of_1986 added sec_1059 e b which provides that except as otherwise provided in regulations any amount taxed as a dividend on a redemption of stock not pro_rata as to all shareholders is an extraordinary_dividend without regard to the 2-year holding_period distributions as opposed to sec_1059 relating to the qualifying dividends exception we briefly discussed this issue in the base of the memorandum not disregarding the partnership -- sec_1059 litigation hazards exist in making this argument mainly due to the issue of whether sec_1059 applies where a partnership rather than a corporation owns the corporation making the distribution at issue under the partnership rules the corporate partners obtain dividends-received deductions under sec_243 for the dividends the partnership receives even though the statute under sec_243 provides that the dividends-received_deduction applies to amounts of dividends received by a corporation and the dividends were not received by the corporate partners in essentially treating the corporate partners as having received the dividends it seems consistent with the purposes and application of sec_1059 that sec_1059 would also apply where otherwise applicable to corporate stock owned by a partnership application of sec_704 special_allocation rules we recommend that more substance-over-form irrespective of whether the partnership is disregarded we believe it substantially likely the court will view sec_1 as the true debtor on the i debt concerning the various other substance-over form arguments additional factual development is necessary sec_1059 e stated except as provided in regulations the term extraordinary_dividend shall not include any qualifying_dividend within the meaning of sec_243 b this exception can be read to apply to non pro-rata distributions that are extraordinary dividends in general21 additionally assuming the transactions undertaken by the taxpayer when viewed in their entirely as contemplated from the outset were for the purpose of obtaining a deduction for the cost of redeeming the taxpayer’s own stock sec_162 provides in part that no deduction otherwise allowable shall be allowed for any amount_paid or incurred by a corporation in connection with the reacquisition of its stock also if the form of a transaction complies with the code’s requirements for deductibility but the transaction lacks the factual or economic_substance that form represents then expenses or losses_incurred in connection with the transaction are not deductible 862_f2d_1486 11th cir actual costs of redemption should be disallowed as a deduction and capitalized pursuant to sec_263 other tax-motivated transaction costs are neither ordinary nor necessary sec_162 expenses any claimed losses on the warrants should not be deductible losses under sec_165 interest on the third party loan should also be disallowed on the theory that it was part of the overall tax-motivated scheme the fact that an enforceable debt exists between the borrower and the lender is not dispositive of whether interest arising from the debt is deductible under sec_163 rather the overall transaction of which the debt is a part must have economic_substance before interest can be deducted 155_f3d_584 2d cir additionally the analysis in the instant case is controlled by sec_165 principles however if the service were unable to establish that the transactions lack economic_substance but were able to establish that the taxpayer had no profit_motive sec_183 would then control pursuant to sec_183 the taxpayer would only be entitled to deductions to the extent of gross_income derived from the activity if you have any further questions please call deborah a butler assistant chief_counsel field service we also note that through the transactions the taxpayer may also have been attempting to set up a large loss on the shares retained by the partnership not at issue in this case since by means of the related_party redemption the basis of the redeemed p shares would arguably shift to and increase the basis of the retained p shares see sec_1_302-2 ____________________ by arturo estrada acting chief corporate branch
